The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhu et al.
	Zhu et al. teach the synthesis of star polymers with siloxane cores.  Particular attention is directed to Scheme I which shows the hydrosilylation reaction of a monomer meeting general formula (III) in claim 2 with a SiH siloxane meeting general formula (IV) in claim 2.  This results in a siloxane meeting formula (I) in claim 1.  Note that this does not specifically teach the Mn of the siloxane but according to the Examiner’s calculation the molecular weight of this compound is about 1050, placing it within the claimed range.  In this manner both claims 1 and 2 are anticipated.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugimori et al.
	Sugimori et al. teach polymers that contain the group of formula (II).  See column 2, formula (I) and note that they can be attached to an X polymer through a Z which corresponds to the claimed –(CH2)2-A- linkage.  Note that the polymer X can contain siloxane units in the backbone as shown in column 3, lines 40 to 60.  
	Particular attention is directed to compound prepared in Example 1 which contains a siloxane backbone that meets the formula (I).  While this has a number average molecular weight of 3,000, column 4, lines 8 and 9, more generally teach an Mn of from 1,000 to 30,000.  In this manner claim 1 is anticipated.
	
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sugimori et al. in view of Zhu et al.
	The Examiner acknowledges that Sugimori et al. do not teach the hydrosilylation of reactants to form the siloxane therein.
	Zhu et al. teach that reactants can undergo hydrosilylation to form a siloxane polymer having the claimed general formula (II) as claimed attached thereto.  That is, Zhu et al. teach that the process by which the siloxane in claim 2 is prepared is known in the art.  As applicants are no doubt aware, SiH terminated siloxanes that would result in a siloxane backbone X in Sugimori et al. are well known in the art.  
	Given the totality of that disclosed by Sugimori et al., i.e. the usefulness of a siloxane backbone having terminal ketene silyl acetal groups as found in claim 1, and that disclosed by Zhu et al., i.e. the known hydrosilylation of SiH siloxanes and compounds of the general formula (III), the skilled artisan would have found the hydrosilylation reaction between a well-known SiH terminated siloxane and unsaturated silyl ketene acetal to have been obvious, with the expectation of obtaining a useful and predictable result.  In this manner claim 2 is rendered obvious.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 520 746.
	EP ‘746 teaches a silyl ketene acetal compound as shown by the general formula (I).  This contains a unit meeting claimed (II).  Note specifically that R3 can be siloxanes as shown by (II) and (III) in the EP 746 document.  These meet the general formula (I) as claimed.  
	While this does not specifically teach the Mn, note that “p” can be has high as 10 and “q” can be as high as 10.  These specifically delineated values will result in a silox-ane within the claimed Mn range.  In this manner claim 1 is anticipated.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over EP ‘746 in view of Zhu et al.
	The EP reference does not teach a method of making the silyl ketene acetal siloxanes therein.  
	Zhu et al. teach a method of making siloxanes having a silyl ketene acetal group comparable to that found in the EP reference in which an SiH siloxane undergoes hydrosilylation of an unsaturated silyl ketene acetal compound meeting claimed formula (III).  
	As such, given the fact that a hydrosilylation reaction of appropriate reactants is known to result in a siloxane having silyl ketene acetal groups, one having ordinary skill in the art would have been motivated to select a siloxane having a single SiH group corresponding to the product in the EP reference and perform a hydrosilylation reaction with a compound meeting claimed (III) in an effort to product a useful and predictable siloxane such as found in the EP reference.  In this manner the skilled artisan would have found the method of claim 2 obvious.

The Ruder et al. reference is cited as being of general interest.  This reference teaches the same cyclic siloxane as found in Zhu et al.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan, can be reached at 571-272-1119.  The Examiner’s fax number is 571-273-1090.


Mgm
8/4/2022

/MARGARET G MOORE/Primary Examiner, Art Unit 1765